DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on January 31, 2022.
Claims 32, 36-37, 45, and 48-49 have been amended.
Claim 46 has been cancelled.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 32, 39, and 45 are independent. As a result claims 32-34, 36-45, and 47-51 are pending in this office action.


Response to Arguments
Applicant's arguments filed January 31, 2022 regarding the rejection of claims 32, 39, and 45 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding amended claim 32 Kaliouby does not teach or suggest the underlined portion of the following limitations, wherein the data about the patient obtained from the one or more internet hosted social network websites comprises data about the patient originating from an extended social network of people other than the patient; confirming, by the computing device, with the patient symptom data to determine an accuracy of the patient symptom data that is obtained from the patient; and storing, by the computing device, the confirmed patient symptom data using a patient symptom database engine as disclosed in Applicants’ invention.
Applicant’s arguments with respect to amended claim 32 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claim only on amendment and necessitated a new search and grounds of rejection. The limitation has been rejected using a new reference, Collier et al. (US 2011/0125844) (hereinafter Collier).

Applicant argues, regarding amended claim 45 Hunt does not teach or suggest the underlined portion of the following limitation,  a symptom engine that stores symptom data, wherein the symptom engine compares the mental state data against the patient symptom information to determine an accuracy of the patient symptom information, wherein the determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom information as disclosed in Applicants’ invention.
Applicant’s arguments with respect to amended claim 45 and other like claims have been considered but are moot because the arguments do not 

Applicant argues, regarding claim 39 Kaliouby does not teach or suggest the following limitation, analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information and the real-time telemetry data to the treatment recommendation as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to c), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 3-6, para [0028-0029], Kaliouby teaches " The mental state data may include collecting action units, collecting facial expressions, and the like. Physiological data may be obtained from video observations of a person. For example heart rate, heart rate variability, autonomic activity, respiration, and perspiration may be observed from video capture. Alternatively, in some embodiments, a biosensor may be used to capture physiological information and may also be used to capture accelerometer readings”, “The flow 300 may continue with analyzing the mental state data 320 to produce mental state information. While mental state data may be raw data such as heart rate, mental state information may include information derived from .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 33-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan (US 2012/0246102) (hereinafter Sudharsan) in view of Almosni et al. (US 2013/0297536) (hereinafter Almosni), and in further view of el Kaliouby et al. (US 2012/0124122) (hereinafter Kaliouby) and Collier et al. (US 2011/0125844) (hereinafter Collier).
Regarding claim 32, Sudharsan teaches a method comprising receiving, at a computing device, patient symptom data obtained from a patient via a computer network (see Fig. 3, para [0024], para [0040], discloses adaptive pattern service receiving patient symptoms fro, patient); and storing, by the computing device, the confirmed patient symptom data using a symptom database engine (see Fig. 3, Fig. 11, para [0040], para [0043], discloses storing patient symptoms using adaptive pattern service knowledge-based repository).
Sudharsan does not explicitly teach receiving, at the computing device, real-time telemetry data about the patient's health from a monitoring device; obtaining, by the computing device,  data about the patient from one or more internet hosted social 
Almosni teaches obtaining, by the computing device, data about the patient from one or more internet hosted social network websites via the computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices); determining, by the computing device, social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data).
Sudharsan/Almosni are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan to utilize social network behavior from disclosure of Almosni. The motivation to combine these arts is disclosed by Almosni as “it would be advantageous to apply known digital footprint to estimate a patient's current condition, and report and generate a response accordingly” (para [0009]) and utilizing social network behavior is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Sudharsan/Almosni do not explicitly teach receiving, at the computing device, real-time telemetry data about the patient's health from a monitoring device; confirming, by the computing device, the patient symptom data wherein the confirming comprises using the social behavior information to determine an accuracy of the patient symptom data.
Kaliouby teaches receiving, at the computing device, real-time telemetry data about the patient's health from a monitoring device (see Figs. 6-7, para [0039-0040], discloses receiving telemetry data in captured heart rate data and collected skin temperature data from contact sensor or video analysis).
Sudharsan/Almosni/Kaliouby are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni to utilize telemetry data from a health monitoring device from disclosure of Kaliouby. The motivation to combine these arts is disclosed by Kaliouby as “Lack of regular monitoring on a mental health patient leads directly to more hospitalizations, disability and frequent visits, since the only way today to retrieve a mental health patient's clinical measures is by direct interview” (para [0004]) and utilizing telemetry data from a health monitoring device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Sudharsan/Almosni/Kaliouby does not explicitly teach wherein the data about the patient obtained from the one or more internet hosted social network websites comprises data about the patient originating from an extended social network of people other than the patient; confirming, by the computing device, the patient symptom data, wherein the confirming comprises using-the social behavior information and the real-time telemetry data with the patient symptom data to determine an accuracy of the patient symptom data that is obtained from the patient.
Collier teaches wherein the data about the patient obtained from the one or more internet hosted social network websites comprises data about the patient originating from an extended social network of people other than the patient (see para [0066], para [0086], obtaining information about a patient from a caregiver that is within social network group); confirming, by the computing device, the patient symptom data, wherein the confirming comprises using-the social behavior information and the real-time telemetry data with the patient symptom data to determine an accuracy of the patient symptom data that is obtained from the patient (see Fig. 2, para [0051], para [0070-0071], discloses using logged patient social data and sensor data collected to determine there is a medical need for intervention due to exhibited signs of inappropriate behavior).
Sudharsan/Almosni/Kaliouby/Collier are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni/Kaliouby to obtain patient data from extended social network of people from disclosure of Collier. The motivation to combine these arts is disclosed by Collier as “improving the care given to the users” (para [0023]) and obtaining patient data from extended social network of people is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 33, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan further teaches requesting additional patient information in response to confirming the patient symptom data (see para [0007], para [0030], discloses requesting additional interventions and information regarding patients observed medication patterns in alerting healthcare provider).

Regarding claims 34, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan does not explicitly teach inferring a mental state of being based on the social behavior information; and the patient symptom data is further confirmed via the inferred mental state of being.
Almosni teaches inferring a mental state of being based on the social behavior information; and the patient symptom data is further confirmed via the inferred mental state of being (see Fig. 3, para [0085-0086], discloses predicting a user’s mental state based on patient behavioral patterns of patient social users and predicting risk probability of developing various mental episodic conditions).

Regarding claim 38, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan does not explicitly teach providing a treatment recommendation based on the confirmed patient symptom data and the data about the patient obtained from the one or more internet hosted social network websites.
Almosni teaches providing a treatment recommendation based on the confirmed patient symptom data and the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 3-4,  para [0085-0086], para [0088], discloses assessing patients current mental condition with treatment, by monitoring patient web activities and initiating warnings (symptoms) indicating probable changes in patients mental status according to patients social network behavior and identifying irregularity in patient behavior according to specific treatment and updating patient mental health status).

Claims 39, 40, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2012/0179489) (hereinafter Gupta) in view of Almosni et al. (US 2013/0297536) (hereinafter Almosni), and in further view of el Kaliouby et al. (US 2012/0124122) (hereinafter Kaliouby).
Regarding claim 39, Gupta teaches a medium comprising accessing a database record comprising the treatment recommendation for the patient (see Figs. 4-5,  para [0010-0011], para [0042], discloses accessing a user’s (patient) healthcare portfolio including recommendations for health management such as skin care treatment as it relates to a skin cancer prevention program); and storing results of the analysis in the database record (see Fig. 5, Fig. 6, para [0082-0083], discloses storing users health management behavior over time).
Gupta does not explicitly teach obtaining data about the patient from one or more internet hosted social network websites via a computer network; determining social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites; analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information to the treatment recommendation
Almosni teaches obtaining data about the patient from one or more internet hosted social network websites via a computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices); determining social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data). 
Gupta/Almosni are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta to utilize social network behavior from disclosure of Almosni. The motivation to combine these arts is disclosed by Almosni as “it would be advantageous to apply known digital footprint to estimate a patient's current condition, and report and generate a response accordingly” (para [0009]) and utilizing social network behavior is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gupta/Almosni do not explicitly teach obtaining real-time telemetry data about the patient's health from a monitoring device; analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information and the real-time telemetry data to the treatment recommendation.
Kaliouby teaches obtaining real-time telemetry data about the patient's health from a monitoring device (see Figs. 6-7, para [0039-0040], discloses obtaining telemetry data in captured heart rate data and collected skin temperature data from contact sensor or video analysis); analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information and the real-time telemetry data to the treatment recommendation (see Figs. 3-6,  para [0028-0029], para [0038], discloses analyzing mental state data to inferring mental state information (treatment recommendation) based on physiological data and collected mental state data shared in social network along with observed facial data via webcam to create mental state data to compare to inferred mental state information, it is known to one of ordinary skill in the art that metal state information includes treatment recommendations, which is taught by primary reference Gupta).
Gupta/Almosni/Kaliouby are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni to utilize telemetry data from a health monitoring device from disclosure of Kaliouby. The motivation to combine these arts is disclosed by Kaliouby as “Lack of regular monitoring on a mental health patient leads directly to more hospitalizations, disability and frequent visits, since the only way today to retrieve a mental health patient's clinical measures is by direct interview” (para [0004]) and utilizing telemetry data from a health monitoring device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 40, Gupta/Almosni/Kaliouby teaches a medium of claim 39.
Gupta does not explicitly teach wherein the analyzing comprises determining that the patient has ignored the treatment recommendation based on the social behavior information.
Almosni teaches wherein the analyzing comprises determining that the patient has ignored the treatment recommendation based on the social behavior information (see Fig. 2-3, para [0017], para [0086], discloses determining ignoring treatment based on detected irregularities in a patients social network behavior).

Regarding claim 43, Gupta/Almosni/Kaliouby teaches a medium of claim 39.
Gupta does not explicitly teach inferring the patient's mental state of being based on the social behavior information; and wherein the patient data is further confirmed via the inferred mental state of being.
Almosni teaches inferring the patient's mental state of being based on the social behavior information; and wherein the patient data is further confirmed via the inferred mental state of being (see Fig. 3, para [0085-0086], discloses predicting a user’s mental state based on patient behavioral patterns of patient social users and predicting risk probability of developing various mental episodic conditions).

Regarding claim 44, Gupta/Almosni/Kaliouby teaches a medium of claim 39.
Gupta further teaches updating the treatment recommendation based on the analyzed patient's compliance with the treatment recommendation (see Fig. 11, para [0050], para [0082-0083], discloses updating a user’s recommended programs based on a user’s updated health portfolio data, program metrics and recalculating a user’s health rating according to program compliance).

Claims 45, 47-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Almosni et al. (US 2013/0297536) (hereinafter Almosni) in view of Hunt (US 2014/0243608) (hereinafter Hunt), and in further view of el Kaliouby et al. (US 2012/0124122) (hereinafter Kaliouby) and Miller (US 2012/0201908) (hereinafter Miller).
Regarding claim 45, Almosni teaches a system comprising the electronic processor obtains data about the patient from the at least on internet hosted website via a computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices) and determines the social behavior information about the patient based on the data (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data); wherein the inference section processes the patient's mental state of being to compile mental state data (see Fig. 2, par [0015], para [0031], discloses predictions regarding a patients mental health and risk probability of developing various mental episodic conditions); a storage device that stores patient symptom information obtained from the patient (see Fig. 2, para [0031], para [0084], discloses device storing various warnings regarding a change in a patient’s mental status in patient alerts sent to physician/therapist).
Almosni does not explicitly teach a monitoring device configured to monitor the patient and send real-time telemetry data about the patient's health to an electronic processor; the electronic processor including an inference section that infers a mental state of being of the patient based on the real-time telemetry data from the monitoring device and social behavior information about the patient from at least one internet hosted social network website; a symptom engine that stores symptom data, wherein the symptom engine compares the mental state data against the patient symptom information to determine an accuracy of the patient information; wherein the system generates a treatment recommendation based on results from the symptom engine and transmits the treatment recommendation via computer network.
Hunt teaches a symptom engine that stores symptom data, wherein the symptom engine compares the mental state data against the patient symptom information to determine an accuracy of the patient information (see Fig. 4b, Fig. 5a, para [0043], para [0083-0084], discloses storing patient symptoms in patient information database, comparing mental state data against real-time patient data in evaluation of effectiveness of medication to determine dosage recommendation to patient); wherein the system generates a treatment recommendation based on results from the symptom engine and transmits the treatment recommendation via computer network (see para [0044], discloses treatment that is recommended based on symptoms).
Almosni/Hunt are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Almosni to compare mental state data against patient symptom information from disclosure of Hunt. The motivation to combine these arts is disclosed by Hunt as “a need exists for ways to accurately evaluate benefits, side effects and other effects of a patient's medication, as they occur in real-time” (para [0006]) and comparing mental state data against patient symptom information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Almosni/Hunt do not explicitly teach a monitoring device configured to monitor the patient and send real-time telemetry data about the patient's health to an electronic processor; the electronic processor including an inference section that infers a mental state of being of the patient based on the real-time telemetry data from the monitoring device and social behavior information about the patient from at least one internet hosted social network website.
Kaliouby teaches a monitoring device configured to monitor the patient and send real-time telemetry data about the patient's health to an electronic processor (see Figs. 6-7, para [0039-0040], discloses obtaining telemetry data in captured heart rate data and collected skin temperature data from contact sensor or video analysis); the electronic processor including an inference section that infers a mental state of being of the patient based on the real-time telemetry data from the monitoring device and social behavior information about the patient from at least one internet hosted social network website (see Fig. 5, Figs.9-10, para [0005], para [0022], para [0024], discloses inferring of mental states based on physiological data and collected mental state information shared in social network along with observed facial data via webcam).
Hunt/Almosni/Kaliouby are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hunt/Almosni to utilize telemetry data from a health monitoring device from disclosure of Kaliouby. The motivation to combine these arts is disclosed by Kaliouby as “Lack of regular monitoring on a mental health patient leads directly to more hospitalizations, disability and frequent visits, since the only way today to retrieve a mental health patient's clinical measures is by direct interview” (para [0004]) and utilizing telemetry data from a health monitoring device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hunt/Almosni/Kaliouby do not explicitly teach wherein the determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom information.
Miller teaches wherein the determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom information (see para [0051], para [0082], discloses determining accuracy of patient information in patient completing mood chart and family member, friend, or institutional staff who interacts with patient on daily basis completes parallel mood chart with patient information in which the mood charts are compared to better help a treating physician make informed decisions).
Hunt/Almosni/Kaliouby/Miller are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hunt/Almosni/Kaliouby to identify inaccurate patient symptom information from disclosure of Miller. The motivation to combine these arts is disclosed by Miller as “treatment can help reduce the frequency and severity of episodes” (para [0019]) and identifying inaccurate patient symptom information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 47, Almosni/Hunt/Kaliouby/Miller teaches a system of claim 45.
Almosni further teaches the patient symptom information further comprises medical history information of the patient, and the inferring further comprises inferring the mental state of being of the patient based on the stored medical history information of the patient (see Fig. 2, para [0017], para [0085-0086], discloses predicting patient mental health status based on learning patients unique behavioral patterns and tracked behavior irregularities).

Regarding claim 48, Almosni/Hunt/Kaliouby/Miller teaches a system of claim 45.
Almosni/Hunt/Kaliouby does not explicitly teach the symptom engine identifies that the patient has provided inaccurate patient symptom information by reducing a severity of one or more symptoms in the patient symptom information.
Miller teaches the symptom engine identifies that the patient has provided inaccurate patient symptom information by reducing a severity of one or more symptoms in the patient symptom information (see para [0039], para [0082], discloses identifying a patient has reduce severity of mood episodes).

Regarding claim 51, Almosni/Hunt/Kaliouby/Miller teaches a system of claim 45.
Almosni does not explicitly teach receives updated patient symptom information from the patient based on the generated treatment recommendation.
Hunt teaches the system receives updated patient symptom information from the patient based on the generated treatment recommendation (see Figs. 20-25, para [0031], para [0044], discloses real-time evaluation system receiving updated patient information based on treatment recommendation).

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan in view of  Almosni, Kaliouby, and Collier as applied to claim 32, and in further view of Miller (US 2012/0201908) (hereinafter Miller).
Regarding claim 36, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan/Almosni/Kaliouby/Collier does not explicitly teach determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom data by reducing a severity of a symptom in the patient symptom data..
Miller teaches confirming further comprises identifying the patient has reduced the severity of a symptom in the patient symptom data (see para [0039], para [0082], discloses identifying a patient has reduce severity of mood episodes).
Sudharsan/Almosni/Kaliouby/Collier/Miller are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni/Kaliouby/Collier to identify inaccurate patient symptom information from disclosure of Miller. The motivation to combine these arts is disclosed by Miller as “treatment can help reduce the frequency and severity of episodes” (para [0019]) and identifying inaccurate patient symptom information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan in view of  Almosni, Kaliouby, and Collier as applied to claim 32, and in further of Rother et al. (US 2013/0224187) (hereinafter Rother).
Regarding claim 37, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan/Almosni/Kaliouby/Collier does not explicitly teach determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom data by exacerbating a severity of a symptom in the patient symptom data.
Rother teaches determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom data by exacerbating a severity of a symptom in the patient symptom data (see para [0395], discloses identifying a patients exacerbated severity of symptoms of chronic obstructive pulmonary disease).
Sudharsan/Almosni/Kaliouby/Collier/Rother are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni/Kaliouby to identify exacerbated severity of symptom from disclosure of Rother. The motivation to combine these arts is disclosed by Rother as “monitoring the human for an improvement in one or more symptoms of the complement-associated disorder” (para [0147]) and identifying exacerbated severity of symptom is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2012/179489) (hereinafter Gupta) in view of Almosni and Kaliouby as applied to claim 39, and in further view of Greene (US 2012/0310661) (hereinafter Greene).
Regarding claim 41, Gupta/Almosni/Kaliouby teaches a medium of claim 39.
Gupta/Almosni/Kaliouby does not explicitly teach notifying a caregiver that the patient has ignored the treatment recommendation.
Greene teaches notifying a caregiver that the patient has ignored the treatment recommendation (see para [0063], discloses automatic forwarding of patients non-adherence to recommended treatment to the patients doctor).
Gupta/Almosni/Kaliouby/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni/Kaliouby to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 42, Gupta/Almosni/Kaliouby teaches a medium of claim 39.
Gupta/Almosni/Kaliouby does not explicitly teach providing an alert to the patient based on the determination that the patient has ignored the treatment recommendation.
Greene teaches providing an alert to the patient based on the determination that the patient has ignored the treatment recommendation (see para [0064], discloses presenting to the patient, non-adherence data from doctor to the patient to review).
Gupta/Almosni/Kaliouby/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni/Kaliouby to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Almosni in view of Hunt, Kaliouby, and Miller as applied to claim 45, and in further view of Rother et al. (US 2013/0224187) (hereinafter Rother).
Regarding claim 49, Almosni/Hunt/Kaliouby/Miller teaches a system of claim 45.
Almosni/Hunt/Kaliouby/Miller do not explicitly teach he symptom engine identifies that the patient has provided inaccurate patient symptom information by exacerbating a severity of one or more symptoms in the patient symptom information.
Rother teaches he symptom engine identifies that the patient has provided inaccurate patient symptom information by exacerbating a severity of one or more symptoms in the patient symptom information (see para [0395], discloses identifying a patients exacerbated severity of symptoms of chronic obstructive pulmonary disease).
Almosni/Hunt/Kaliouby/Miller/Rother are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Almosni/Hunt/Kaliouby/Miller to identify exacerbated severity of symptom from disclosure of Rother. The motivation to combine these arts is disclosed by Rother as “monitoring the human for an improvement in one or more symptoms of the complement-associated disorder” (para [0147]) and identifying exacerbated severity of symptom is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Almosni in view of Hunt, Kaliouby, and Miller as applied to claim 45, and in further view of Greene.
Regarding claim 50, Almosni/Hunt/Kaliouby/Miller teaches a system of claim 45.
Almosni/Hunt/Kaliouby/Miller does not explicitly teach the system notifies a caregiver of results of the comparison from the symptom engine.
Greene teaches notifying a caregiver that the patient has ignored the treatment recommendation (see para [0063], discloses automatic forwarding of patients non-adherence to recommended treatment to the patients doctor).
Almosni/Hunt/Kaliouby/Miller/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Almosni/Hunt/Kaliouby/Miller to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        

/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159